DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-12 in the reply filed on 6/18/2020 is acknowledged. Claims 13-14 were withdrawn by applicant from further consideration. 

Response to Amendment
Claims 1-12 are presented. Claims 1-3 and 7 are amended. The amendment to claims 2, 3, and 7 overcomes the previous rejections under 35 USC 112(b). 

Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 11/18/2020 have been fully considered but are not persuasive. Applicant’s essentially argues that there is no teaching in the cited reference that provides for a pressure differential between steps concluding that improper hindsight reasoning is the only way by which the steps of the invention have been met. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 
Winter provides a detailed analysis for how application of nitrogen during a nitriding or nitrocarburizing step affects the work piece and some of the design considerations for achieving specific results. The case depth and the case hardness are considered the key parameters. Winter teaches a relationship between the pressure of the applied nitrogen, the speed of the reaction, and the final properties of the part (case depth and case hardness) Winter page 653 cols 2-3, figures 6-9, and page 649. Applicant concludes from Winter’s focus on the nitriding part of a process that the combination of the two references would only lead a person of ordinary skill to overall pressure adjustment. This is to some degree speculative and is unsupported by the references. The steps of carburizing and nitriding steps are separate in both the instant application and the primary reference Berlier. The separate steps allow for separate consideration, especially when such consideration is accompanied by an articulated rationale for doing so. Although the calculations for the carbon and nitrogen potentials during a given step are similar they are not exactly the same (Winter page 649). Additionally, application of a nitriding gas does not produce the same results as application of a carburizing gas so a person of ordinary skill does have reason to make an adjustment to the pressure and amount of nitriding gas alone (Winter page 647 col 2-3). Winter provides detailed teachings related to the application of a nitriding gas and sufficient motivation for a person of ordinary skill in the art to adjust the pressure or amount in order to arrive at another workable product (e.g. to improve wear resistance or corrosion resistance Winter page 647 col 2-3). In other words, Winter focusing on one aspect of the process but not another is an insufficient argument in light of the teachings related to the advantages around controlling the nitrogen case profile and depth. As such, Applicant’s argument that the “sole source of record” for the desirability of different pressures is the specification is not consistent with the art. Similarly as the knowledge relied upon comes from the prior art and is within the level of ordinary skill the reconstruction is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 4, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of US Patent 8,303,731 in view of Winter (“Gas Nitriding and Gas Nitrocarburizing of Steels”).
Claim 1 of ‘731 covers essentially the same subject matter as instant claim 1 including distinct carburizing and nitriding steps and alternating at least one of the nitriding steps with another nitriding step. Claim 1 of ‘731 is broader than the instant claim in that it does not specifically provide for the pressure of the nitriding or carburizing steps. Claim 5 recites the pressure is less than 1500 pascals or 15 hPa during the process. 
Winter is a basic overview of nitriding and nitrocarburizing processes and is relevant since the individual steps are broken down into separate nitriding or carburizing treatments (Winter page 647). Winter teaches that the case depth and case hardness are the two most commonly referred to measurements when controlling the case properties (Winter page 653). Winter teaches an increase in nitrogen forming elements leads to an increase in case hardness but a decrease in case depth (Winter 653). Winter is teaching that case depth and hardness are dependent on the pressure during the nitriding step. Thus, if the final product required a harder case for increased wear resistance, corrosion resistance, or hardness it would have been obvious to a person of ordinary skill to determine the optimal or desired case hardness then, through routine experimentation, modify the process by adjusting the nitriding gas pressure. MPEP 2144.05 II. In view of this, a nitriding step with increased pressure at some point is obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Berlier US 8,303,731 in view of Winter (“Gas Nitriding and Gas Nitrocarburizing of Steels”).
Claims 1, 2, and 3: Berlier teaches a low pressure carbonitriding process with similar steps and goals as the instant method (Berlier Abstract and US Pg Pub 2017/0356077 [0006]). Berlier teaches surface treating a steel in a furnace by adding gasses with alternating first and second steps where the first step includes a carburizing gas and the second step includes a nitriding gas (Berlier Abstract and C1 D1 C2 Figure 4). Berlier teaches the process is carried out at 1500 Pascal’s or less, 15 hPa (Berlier col 2 line 47). The claimed pressure range lies within the prior range such that a case of prima facie obviousness exists. MPEP 2144.05.

Winter is a basic overview of nitriding and nitrocarburizing processes and is relevant since the individual steps are broken down into separate nitriding or carburizing treatments (Winter page 647). Winter teaches that the case depth and case hardness are the two most commonly referred to measurements when controlling the case properties (Winter page 653). Winter teaches an increase in nitrogen forming elements leads to an increase in case hardness but a decrease in case depth (Winter 653). Winter is teaching that case depth and hardness are dependent on the pressure during the nitriding step. Thus, if the final product required a harder case for increased wear resistance, corrosion resistance, or hardness it would have been obvious to a person of ordinary skill to determine the optimal or desired case hardness then, through routine experimentation, modify the process by adjusting the nitriding gas pressure. MPEP 2144.05 II. In view of this, a nitriding step with increased pressure at some point is obvious.

Claim 4: The carburizing gas is propane or acetylene (Berlier claim 2).
Claim 5: The nitriding gas is ammonia (Berlier claim 3).
Claim 6: Berlier teaches a neutral gas can be added during the diffusion step with or without the nitrogen (Berlier claim 1). The claim requires 3 different kinds of steps but does not place limits as to what does or does not define the beginning and end of a step. The claim only requires certain gases are injected only during certain steps and does not exclude other gases from being introduced. Berlier teaches that a neutral gas can be added during a portion of the diffusion step and a nitriding gas may be added during another portion which may or may not overlap (Berlier col 4 lines 39-54 and col 4 line 64-

Claim 7: The claim as interpreted above requires 3 phases in the order and with the steps below. 
Phase 1
Phase 2
Phase 3
Step 1
Step 3
Step 2
Step 3
Step 1
Step 2 
Step 3
Step 2

Berlier teaches that a neutral gas is can be added during a portion of the diffusion step and a nitriding gas may be added adding during another portion which may or may not overlap (Berlier col 4 lines 39-54 and col 4 line 64-col 5 line 3). From this teaching the reference covers this configuration of carburizing and nitriding steps. 
From Fig. 4 
Phase 1 aligns with C1 D1 where C1 is a carburizing gas and D1 is a neutral gas. The alternated pattern is satisfied. 
Phase 2 aligns with D2 C3 D3 where D2 starts by the injection of nitrogen gas and ends with the injection of neutral gas. C3 is carburizing and D3 is nitriding. The D2 portion constitutes step 2 and 3. 
Phase 3 aligns with D4 where neutral gas is injected followed by nitriding gas.
The claim is obvious due since the reference broadly teaches gas addition such that the claimed arrangement is covered. 

Claim 8: The claims require a pressure increase before a third step and a first step directly before a second step. Berlier figure 4 teaches a repeated pattern of nitriding and carburizing. So since the modification to increase the nitriding pressure to increase the case hardness could occur during any of the diffusion steps (figure 4 D1-4) the pressure increase would be directly subsequent to a carburizing 

Claim 9: The claim requires a third step directly precede a second step and the pressure increases at some point after a third step. As discussed above the labels assigned to the steps are not exclusive of other gases and Berlier teaches the nitriding gas and the neutral gas can be added during any of the diffusion steps (Berlier col 4 lines 39-54 and col 4 line 64-col 5 line 3). The claim is obvious in view of the repeated carburizing and nitriding pattern in figure 4 as the first diffusion step can have the neutral and nitriding gas added such that a third step precedes a second step and the pressure increase to change the case hardness can occur at a latter point. 

Claim 10: Berlier teaches the process has a substantially constant temperature. This is taken to meet the limitation of a temperature hold stage (Berlier col 3 line 27). 
Claims 11 and 12: Berlier teaches the temperature is preferably 900-1050 C (Berlier col 2 lines 47-51). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736